DETAILED ACTION
Claim(s) 1-18 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  Where it recites, “the orthogonal multiple access” it should instead recite “the non-orthogonal multiple access”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 14, 17, and 18,  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu (USPGPub No. 2015/0312074).

In regards to claim(s) 1, 17, and 18, Zhu (USPGPub No. 2015/0312074) teaches a wireless communication apparatus comprising: a communication section that performs wireless communication; and a control section that selects setting to be used for transmission control or reception control by the communication section in accordance with whether the wireless communication is non-orthogonal multiple access or orthogonal multiple access ([Par. 29 – Par. 31] teaches a communication section, transmitter circuit, that performs wireless communication and a control section, transmitter circuit receives protocol instruction that controls the transmitter and/or control signals sent to UEs, to select a setting to be used for transmission control or reception control in accordance with whether the wireless communication is NOMA or OMA, “[0029] Transmitter circuit 130 is configured to couple to at least one antenna. Transmitter circuit 130 receives the protocol instruction that indicates the OMA transmission or the NOMA transmission, and transmits a first data signal and a first control signal associated with a first UE (UE1), and a second data signal and a second control signal associated with a second UE (UE2) in either OMA or NOMA, although, as discussed herein, the content and/or manner of transmission may vary between OMA and NOMA…[0031]…Also in response to the protocol instruction indicating NOMA operation, the first control signal and the second control signal indicate the first and second data signals are transmitted via NOMA (either explicitly (e.g., by including an indicator (e.g., a bit, etc.) that specifies that the first and second data signals are transmitted via NOMA) or implicitly (e.g., by including or omitting information such that a receiving UE (e.g., UE1 or UE2) can determine from the inclusion or omission that the first and second data signals are transmitted via NOMA)).”).

In regards to claim 2, Zhu teaches the wireless communication apparatus according to claim 1, wherein the control section selects, as the setting, setting regarding a parameter to be used for the transmission control or the reception control (“[0032] The first control signal and the second control signal can include sufficient information (e.g., via explicit or implicit indication) for the first UE and the second UE to decode, respectively, the first data signal and the second data signal, as discussed in greater detail herein…)…[0033]… response to a determination that the receiver type of the second UE is a maximum likelihood receiver type, the second control signal can indicate the power scaling factor of the second data signal and a modulation order (or MCS) of the first data signal…[0035] For example, if the first UE employs symbol level IC as its interference cancellation level, the first control signal can indicate a modulation order of the second data signal (e.g, as determined by processor 120).”).

In regards to claim 3, Zhu teaches the wireless communication apparatus according to claim 2, wherein the control section selects, as the setting, setting regarding a parameter in downlink control information (“[0029]… the first control signal and the second control signal can be transmitted as Downlink Control Information (DCI) messages via a Physical Downlink Control Channel (PDCCH)..”).

In regards to claim 4, Zhu teaches the wireless communication apparatus according to claim 3, wherein the control section selects, as the setting, setting regarding allocation of resources in the downlink control information (“[0033]…In response to the MCS for the second data signal including amplitude modulation or amplitude-shift keying (e.g., 16QAM, 64QAM, 256QAM, etc.), the second control signal can indicate (e.g., explicitly or implicitly, as with all indicating discussed herein) the power scaling factor of the second data signal.).

In regards to claim 5, Zhu teaches the wireless communication apparatus according to claim 3, wherein the control section selects, as the setting, setting regarding a flag, in the downlink control information, that determines whether the wireless communication is non-orthogonal multiple access or orthogonal multiple access(…[0031]…Also in response to the protocol instruction indicating NOMA operation, the first control signal and the second control signal indicate the first and second data signals are transmitted via NOMA (either explicitly (e.g., by including an indicator (e.g., a bit, etc.) that specifies that the first and second data signals are transmitted via NOMA) or implicitly (e.g., by including or omitting information such that a receiving UE (e.g., UE1 or UE2) can determine from the inclusion or omission that the first and second data signals are transmitted via NOMA).

In regards to claim 6, Zhu teaches the wireless communication apparatus according to claim 3, wherein the control section selects, as the setting, setting regarding a transport block size (“[0078] In LTE since Rel-8, if UE1 is configured with transmission mode 1/2/7, DCI format 1 is used to indicate single transport block transmission. In order to support a UE1 with a codeword IC receiver in NOMA transmission, the simplest way is to use DCI 2.times. for UE1, which can indicate two transport block transmission. For example...”).

In regards to claim 7, Zhu teaches the wireless communication apparatus according to claim 6, wherein, in a case where the wireless communication is the non-orthogonal multiple access, the control section adds setting for the non-orthogonal multiple access to the setting regarding the transport block size in a case where the wireless communication is the orthogonal multiple access (“[0078] In LTE since Rel-8, if UE1 is configured with transmission mode 1/2/7, DCI format 1 is used to indicate single transport block transmission. In order to support a UE1 with a codeword IC receiver in NOMA transmission, the simplest way is to use DCI 2.times. for UE1, which can indicate two transport block transmission. For example...”)..

In regards to claim 8, Zhu teaches the wireless communication apparatus according to claim 1, wherein the control section selects, as the setting, setting regarding a transmission scheme in the wireless communication ([“[0075] NOMA can be applied to existing transmission schemes defined in the LTE specification, including spatial multiplexing and transmit diversity...”).

In regards to clam 9, Zhu teaches the wireless communication apparatus according to claim 8, wherein, in a case where the wireless communication is the non-orthogonal multiple access, the control section selects, as the setting, a transmission scheme without necessity of prior approval by an apparatus that is a partner of the wireless communication (“[0029]…Transmitter circuit 130 receives the protocol instruction that indicates the OMA transmission or the NOMA transmission, and transmits a first data signal and a first control signal associated with a first UE (UE1), and a second data signal and a second control signal associated with a second UE (UE2) in either OMA or NOMA… [0031] In response to the protocol instruction indicating NOMA operation, the transmitter circuit 130 can power multiplex the first and second data signals via NOMA as discussed in greater detail herein (e.g., with the first data signal having a transmit power scaling factor p.sub.1 and the second data signal having a transmit power scaling factor p.sub.2, wherein p.sub.1+p.sub.2=1 and p.sub.1<p.sub.2 (the second data signal is allocated a higher transmit power because the second UE has a lower channel gain)). Also in response to the protocol instruction indicating NOMA operation, the first control signal and the second control signal indicate the first and second data signals are transmitted via NOMA (either explicitly (e.g., by including an indicator (e.g., a bit, etc.) that specifies that the first and second data signals are transmitted via NOMA) or implicitly (e.g., by including or omitting information such that a receiving UE (e.g., UE1 or UE2) can determine from the inclusion or omission that the first and second data signals are transmitted via NOMA)).”).

In regards to claim 10, Zhu teaches the wireless communication apparatus according to claim 8, wherein the control section selects, as the setting, setting regarding a transmission unit in the wireless communication (“[0078] In LTE since Rel-8, if UE1 is configured with transmission mode 1/2/7, DCI format 1 is used to indicate single transport block transmission. In order to support a UE1 with a codeword IC receiver in NOMA transmission, the simplest way is to use DCI 2.times. for UE1, which can indicate two transport block transmission. For example...”).

In regards to claim 11, Zhu teaches the wireless communication apparatus according to claim 10, wherein, in a case where the wireless communication is the non-orthogonal multiple access, the control section selects a transmission scheme in which the transmission unit in the wireless communication is a transport block unit (“[0078] In LTE since Rel-8, if UE1 is configured with transmission mode 1/2/7, DCI format 1 is used to indicate single transport block transmission. In order to support a UE1 with a codeword IC receiver in NOMA transmission, the simplest way is to use DCI 2.times. for UE1, which can indicate two transport block transmission. For example...”).

In regards to claim 12, Zhu teaches the wireless communication apparatus according to claim 1, wherein the control section selects, as the setting, setting regarding a resource to be used for the transmission control or the reception control (“[0033]…In response to the MCS for the second data signal including amplitude modulation or amplitude-shift keying (e.g., 16QAM, 64QAM, 256QAM, etc.), the second control signal can indicate (e.g., explicitly or implicitly, as with all indicating discussed herein) the power scaling factor of the second data signal.).

In regards to claim 14, Zhu teaches the wireless communication apparatus according to claim 1, wherein the control section determines whether or not to perform the non-orthogonal multiple access (“[0027] Based on the evaluated OMA metric and NOMA metric, processor 120 can generate a protocol instruction that indicates an OMA transmission or a NOMA transmission…”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Matsuda (EP 3 641 170).

In regards to claim 13, Zhu is silent on the wireless communication apparatus according to claim 12, wherein the control section notifies an apparatus that is a partner of the wireless communication of a resource set to be used for the non-orthogonal multiple access or the orthogonal multiple access in the wireless communication in advance.

Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Zhu in light of teachings of Matsuda to arrive at wherein the control section notifies an apparatus that is a partner of the wireless communication of a resource set to be used for the non-orthogonal multiple access or the orthogonal multiple access in the wireless communication in advance, in order to provide a benefit of alternative/additional means of indicating NOMA/OMA selection.





In regards to claim 15, Zhu is silent on the wireless communication apparatus according to claim 14, wherein the control section determines whether or not to perform the non-orthogonal multiple access from a resource set having been successfully received.
Despite these differences similar features have been seen in other prior art involving selecting between multiple access technologies. Matsuda (EP 3 641 170) for example teaches on [Page 19, Col. 35, [Par. 160-Par. 162] control to determine whether or not to perform NOMA on the basis of a result of a blind decoding of a CORESET being successful, which indicates successful reception of a DCI, “…The 
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Zhu in light of teachings of Matsuda to arrive at wherein the control section determines whether or not to perform the non-orthogonal multiple access from a resource set having been successfully received, in order to provide a benefit of alternative/additional means of indicating NOMA/OMA selection.



In regards to claim 16, Zhu is silent on the wireless communication apparatus according to claim 14, wherein the control section determines whether or not to perform the non-orthogonal multiple access on a basis of a result of blind decoding on a search space.
Despite these differences similar features have been seen in other prior art involving selecting between multiple access technologies. Matsuda (EP 3 641 170) for example teaches on [Page 19, Col. 35, Par. 160- Par. 162] control to determine whether or not to perform NOMA on the basis of a result of a blind decoding of a search space, “…The terminal apparatus 2 performs blind decoding of the DCI to determine whether DCI is addressed to the own apparatus…In a case where the checked CRC turns out 
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Zhu in light of teachings of Matsuda to arrive at wherein the control section determines whether or not to perform the non-orthogonal multiple access on a basis of a result of blind decoding on a search space in order to provide a benefit of alternative/additional means of indicating NOMA/OMA selection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476